EXHIBIT CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF CYBERONICS, INC. PURSUANT TO 18 U.S.C. SECTION1350 Daniel Jeffrey Moore, President and Chief Executive Officer of Cyberonics, Inc. (the “Company”), and Gregory H. Browne, the Chief Financial Officer of the Company, each hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a)the Company’s Quarterly Report on Form 10-Q for the period ended January 25, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 28, 2008 /s/ DANIEL JEFFREY MOORE Daniel Jeffrey Moore President and Chief Executive Officer (Principal Executive Officer) /s/ GREGORY H. BROWNE Gregory H. Browne Vice President, Finance and Chief Financial Officer (Principal Financial Officer)
